Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
Claims 1-3, 5-7, 9-11, 13-17, and 21-22 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 9, and 15.  Specifically, a chip package containing an RDL below two laterally spaced die and above a package substrate.  The RDL comprises a signal transmission line having a physically non-linear path within a region of the RDL that is located between the first and second die.  The region between the dice also contains a resistor.  The prior art teaches RDLs comprising resistors but they did not specifically teacher resistors located within this region of an RDL in conjunction with a non-linear transmission line path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARAH K SALERNO/Primary Examiner, Art Unit 2814